Title: To Thomas Jefferson from David S. Franks, [December 1786]
From: Franks, David Salisbury
To: Jefferson, Thomas



[Dec. 1786]

I wished Your Excellency to have accepted of the Moorish Coins as a very small mark of the Attachment which I have allways had for you and when I presented them it was with that Intention.  Besides I owe you two hundred Livres which you kindly lent me at a time when I very much wanted it and for which tho’ I can repay you I shall not think myself quit of the obligation. I shall have the pleasure of seeing you when we will Settle and at the same time I may have an opportunity of assuring you how much I am my dear Sir Your Excellency’s most obt. & obliged Sert.,

Davd. S. Franks


I have retaind the money having opend the packet sent. Mr. Chateaumont lives at the Hotel de Valois Rue Vantadour.

